Tenney, C. J.
By special laws of 1849, ch. 264, s. 1, the territory described therein, “ together with all the persons having a legal settlement thereon, are hereby incorporated into a separate town, by the name of Yarmouth, and the inhabitants thereof are hereby invested with all the privileges and powers, and subjected to all the duties and liabilities incident to the inhabitants of other towns in this state.”
The words, “ together with all the persons having a legal settlement thereon,” will not admit of the construction, that such, and such only, as had a legal settlement thereon, in the technical meaning of the term “ legal settlement,” under pauper laws, should be citizens of the town incorporated. This interpretation would allow to persons who had long resided and continued to reside elsewhere, and in some instances to those who had never resided in North Yarmouth, as existing before the division, the enjoyment of privileges, and subject them to the liabilities of resident citizens generally; and on the other hand, those who were at the time of the division, and before, inhabitants of the same territory could have no such privileges, and would be subject to no such liabilities? as are incident to the inhabitants of other towns, if they had not a legal settlement in the town incorporated. This would contravene constitutional provisions, and legislative enactments touching the elective franchise, and the liability to taxation. It is also forbidden by the language in the act immediately succeeding, whereby the inhabitants are invested with privileges and made liable to duties incident to the inhabitants of other towns. Such construction, the counsel for the defendant properly contends, would be absurd to such a degree that no one would insist upon it.
If the act had not contained the words, referring to per*360sons having a legal settlement on the territory incorporated into the town of Yarmouth, the section would be intelligible and perfect. And as in other cases of the division of towns, the general statutes touching the support of paupers, would furnish the rules for the guidance of the two towns in this respect. But the words are important in their abstract signification, and were inserted in the act for some purpose, and effect must be given to them, if possible. The “ persons” here referred to, were designed in some event, or under some circumstances, to hold a relation to the town incorporated:
In the annexation of a part of the town of Dearborn to the town of Belgrade, in 1839, by ch. 553, s. 1, of special laws, that part of Dearborn therein described, “with the inhabitants having a legal settlement thereon,” is set off therefrom and annexed to the town of Belgrade. It will be perceived, that the language in that act, quoted above, is identical with that which we are now considering, excepting that in the former “the word “ inhabitants ” is used for the word “ persons ” in the latter..
In the case of Belgrade v. Dearborn, 21 Maine R., 334, the court give construction to the language contained in the act annexing a part of the one town to the other, and says, “ a settlement so gained is what is intended by a legal settlement, viz.: a settlement which gives a right to a support from the town, in case of falling into distress and becoming necessitous.” And notwithstanding the court further say, that the language might be satisfied by restricting them to such persons as had a legal settlement in Dearborn, and were at the time of the annexation actually resident on the part annexed, it was held to include all who had acquired their settlement on the territory annexed, although removed therefrom at the time of the annexation. Under this authority, the language in the act incorporating the town of Yarmouth must certainly be as comprehensive, and will embrace those persons who had previously acquired a legal settlement on the territory composing that town.
*361It is insisted in defence, that a settlement in a town is in the town as a whole, and not upon a part of it, and that in a division the legal settlement attaches to a person according to his residence at the time of division. If such was the design of the authors of the act now under consideration, that design cannot be disregarded. It was, however, obviously intended not to provide that those having a residence on the territory of the new town, should by force of the act itself, have a legal settlement therein; but that all those who under the operation of other laws would have a right to a support from the town thus incorporated, in case of falling into distress, and becoming necessitous, provided that town had previously had an independent existence. It is not uncommon, in the division of towns, to provide that persons who should become chargeable to the town as paupers, should be considered as belonging to that town on the territory of which they had their settlement at the time of the division; and no practical difficulty has been found in giving effect to such provisions. As an example, may be mentioned the act of Massachusetts of 1814, incorporating the town of Bloomfield, which received a construction of this court in the case of Bloomfield v. Skowhegan, 16 Maine R., 58.
The parties agree that for the purpose of settling legal questions raised in the case, all the persons for whose support this action was commenced, had a legal settlement in the town of North Yarmouth as existing before the division, and had resided upon the territory which after the division constituted the present town of North Yarmouth, that all the paupers had been in the poor-house of the original town, situated on the territory of the town of Yarmouth for a much longer period than five years immediately before the act of division took effect, that three of them were actually inmates of the poor-house at that time; and that the fourth had escaped a few years before and left the state, but returned on September 27th, 1849, but was absent therefrom when the act went into operation.
The poor-house was for the accommodation of paupers of *362the whole town, and they were supported at the common expense before the division. If it were designed that all the paupers resident at the poor-house when the act took effect, were to he supported exclusively by the town of Yarmouth afterwards, when the act provides for an equitable division of the joint property, including the farm on which the poorhouse stood, and other joint burdens, unequivocal language in reference thereto would be expected. None, however, is found.
While the persons named in the writ were receiving aid as paupers, a residence in a town, a stranger to this controversy, for any length of time would not relieve the original town of North Yarmouth of any of its obligations. And by no principle known to the court, can a legal settlement be any better transferred by a change of residence from one part of the same town to another, when such a change would be entirely ineffectual if made into another town.
On the facts presented in the case, the plaintiffs are entitled to reimbursement of the sums expended in the necessary relief of the persons named in the writ; and according to the agreement of the parties, the action must stand for trial.
Davis, J., concurred in the result.